J-S10006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

CALVIN GADSON

                            Appellant                No. 2876 EDA 2014


            Appeal from the Judgment of Sentence August 15, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001989-2010


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                     FILED FEBRUARY 08, 2016

       Appellant, Calvin Gadson, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for rape, conspiracy to commit rape, sexual assault,

robbery, and unlawful restraint.1 We affirm.

       The relevant facts and procedural history of this appeal are as follows.

On January 31, 1998, fifteen-year-old D.R. and her boyfriend, K.B., were

walking home.       As they passed a public park near Dobbins High School,

Appellant and another man pointed guns at D.R. and K.B. and ordered them

to enter the park through bent bars in the fence. One of the men hit K.B. on
____________________________________________


1
  18 Pa.C.S.A. §§ 3121(a)(1), 903(a)(1), 3124.1, 3701(a)(1)(ii), and
2902(a)(1), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S10006-16


the back of the head with a gun. The men ordered D.R. and K.B. to empty

their pockets. K.B. protested, and the men told him to stop arguing or they

would kill D.R. D.R. and K.B. complied and gave the men some change and

a beeper.     One of the men took D.R. over to a tree and ordered her to

remove her clothing. He told her to perform oral sex on him, and she did

so. He then vaginally penetrated her, telling her he would kill her if she did

not comply. Meanwhile, the other man held K.B. to the ground at gunpoint.

      After the first man assaulted D.R., he stood over K.B. with a gun while

the other man raped D.R. The second man attempted to have anal sex with

her. When he was unable to penetrate her anally, he told her to perform

oral sex on him. He also vaginally penetrated her. After he stopped, the

second man told D.R. to stay facedown and not to look at him, or he would

kill her.   Several moments later, K.B. told D.R. to stand and get dressed,

and the two returned to D.R.’s home.      D.R. informed her guardian of the

assault before D.R. called the police.   The police took her to the hospital,

where a nurse prepared a rape kit. Police showed D.R. a photographic array

in 1998 and 2009, but she was unable to identify either of her attackers.

The samples in the rape kit were preserved, and a DNA profile was obtained

and documented on July 29, 2002.

      On July 31, 2009, the DNA taken from D.R.’s cervix in 1998 and

preserved in the rape kit was matched to Appellant.        Police obtained a

search warrant authorizing them to take a DNA sample from Appellant on


                                    -2-
J-S10006-16


October 6, 2009.     The DNA taken from D.R.’s rape kit matched the DNA

sample police took from Appellant. Police arrested Appellant on January 4,

2010, and charged him with various offenses related to the 1998 incident.

        Following numerous continuances, the case finally proceeded to trial

on February 5, 2014.      A jury convicted Appellant of rape, conspiracy to

commit rape, sexual assault, robbery, and unlawful restraint on February 11,

2014.    The jury acquitted Appellant of violating the Uniform Firearms Act

(“VUFA”).    The court ordered a Presentence Investigation Report (“PSI”).

Following a hearing on August 15, 2014, the court entered an order

classifying Appellant as a sexually violent predator. The court immediately

sentenced Appellant to consecutive terms of ten (10) to twenty (20) years’

imprisonment each for the rape, conspiracy to commit rape, and robbery

convictions. The court also sentenced Appellant to a consecutive two and a

half (2½) to five (5) years’ imprisonment for the sexual assault conviction,

and a concurrent term of one and a half (1½) to three (3) years’

imprisonment for the unlawful restraint conviction.   Appellant received an

aggregate sentence of thirty-two and a half (32½) to sixty-five (65) years’

incarceration.

        The court appointed appellate counsel on August 26, 2014.           On

September 12, 2014, Appellant filed a timely notice of appeal.              On

September 15, 2014, the court ordered Appellant to file a concise statement

of errors complained of on appeal pursuant to Rule 1925(b).       The court


                                     -3-
J-S10006-16


granted Appellant’s request for an extension of time to file a Rule 1925(b)

statement, and Appellant timely filed it on February 10, 2015.

       Appellant raises a single issue for our review:

          WAS THE EVIDENCE INSUFFICIENT TO SUPPORT A
          CONVICTION OF RAPE WHERE [THE] JURY FOUND
          APPELLANT DID NOT USE A FIREARM DURING THE
          COMMISSION OF THE CRIME?

(Appellant’s Brief at 3).

       Appellant argues the Commonwealth was required to prove the

element of forcible compulsion to sustain his rape conviction.      Appellant

avers the evidence at trial did not demonstrate a struggle occurred before

Appellant and D.R. had intercourse. Appellant contends the jury acquitted

him of the VUFA charge because it did not believe he threatened D.R. with a

gun.   Appellant maintains that, absent a struggle or the possession of a

firearm, the Commonwealth was unable to prove the forcible compulsion

element of rape. Appellant concludes the Commonwealth failed to meet its

burden of proof, and this Court should vacate the judgment of sentence on

his rape conviction. We disagree.

       When examining a challenge to the sufficiency of evidence, our

standard of review is as follows:

          The standard we apply in reviewing the sufficiency of the
          evidence is whether viewing all the evidence admitted…in
          the light most favorable to the verdict winner, there is
          sufficient evidence to enable the fact-finder to find every
          element of the crime beyond a reasonable doubt. In
          applying [the above] test, we may not weigh the evidence
          and substitute our judgment for the fact-finder.         In

                                      -4-
J-S10006-16


        addition, we note that the facts and circumstances
        established by the Commonwealth need not preclude every
        possibility of innocence.      Any doubts regarding a
        defendant’s guilt may be resolved by the fact-finder unless
        the evidence is so weak and inconclusive that as a matter
        of law no probability of fact may be drawn from the
        combined circumstances. The Commonwealth may sustain
        its burden of proving every element of the crime beyond a
        reasonable doubt by means of wholly circumstantial
        evidence. Moreover, in applying the above test, the entire
        record must be evaluated and all evidence actually
        received must be considered. Finally, the [trier] of fact
        while passing upon the credibility of witnesses and the
        weight of the evidence produced, is free to believe all, part
        or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).

     The Crimes Code defines rape as follows:

        § 3121. Rape

           (a) Offense defined.―A person commits a felony of
        the first degree when the person engages in sexual
        intercourse with a complainant:

               (1)   By forcible compulsion.

18 Pa.C.S.A. § 3121(a)(1).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Giovanni

Campbell, we conclude Appellant’s issue merits no relief.     The trial court

opinion comprehensively discusses and properly disposes of the question

presented.    (See Trial Court Opinion, filed February 23, 2015, at 4-7)


                                    -5-
J-S10006-16


(finding: D.R. and K.B. testified they were walking home from K.B.’s house

when two men with firearms confronted them, forced D.R. and K.B. into

nearby park, took items from their pockets, and threatened to kill D.R. if

K.B. did not comply; D.R. testified both men orally and vaginally penetrated

her without her consent; D.R. maintained each man held gun to her head

during separate rapes, and both men repeatedly threatened to kill her if she

resisted; D.R.’s rape kit revealed DNA profile that was later matched to

Appellant’s DNA; D.R. and K.B.’s testimony established crimes of rape,

conspiracy to commit rape, sexual assault, robbery, and unlawful restraint;

there is no basis to state why jury acquitted Appellant on VUFA charge; jury

may have determined objects that appeared to be firearms were used to

place D.R. and K.B. in fear and make them comply with Appellant and his

cohort, regardless of whether objects were actually firearms; jury’s acquittal

on VUFA charge remains consistent with convictions on other charges; even

if jury’s acquittal on VUFA charge was inconsistent with other convictions,

precedent dictates juries may deliver inconsistent verdicts).     The record

supports the court’s conclusion, which we will not disturb. Accordingly, we

affirm.

      Judgment of sentence affirmed.




                                    -6-
J-S10006-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2016




                          -7-
                                                                            Circulated 01/27/2016 01:37 PM




                           IN THE COURT OF COMMON PLEAS
                  FOR THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA .
                              TRIAL DIVISION - CRIMINAL

 COMMONWEALTH OF PA                                       CP-51-CR-0001989-20loFJ      LEP
         v.                                                                         FEB 2 S 2015    k .

 CALVIN GADSON                                                                Criminal P1PJ~at.s.Unl f ·
                                                                          . First Judicial Oistnct oi-PA
                                    MEMORANDUM OPINION

CAMPBELL,J                                                                    February ;}..3 , 2015

Procedural History

         Defendant, Calvin Gadson, was arrested on January 4, 2010, and charged with Rape and

related offenses occurring on or about January 31, 1998.

        On February 5, 2014, 2014, the case proceeded to trial before this Court, sitting with a

jury. On February 11, 2014, the jury returned its verdicts. Defendant was convicted of Rape,

Conspiracy to commit Rape, Sexual Assault, Unlawful Restraint, and Robbery. He was

acquitted of a violation of the Uniform Firearms Act (18 Pa.C.S. § 6106).

        On August 15, 2014, following a hearing, Defendant was classified a Sexually Violent

Predator. He was then sentenced to 10-20 years incarceration on the Rape, 10-20 years on the

Conspiracy to commit Rape, 2 Y2 - 5 years on the Sexual Assault, 1 'l'2 - 3 years on the Unlawful

Restraint and 10-20 years on the Robbery. The sentences on the Rape, Conspiracy and Robbery

were each consecutive to one another. The sentences on the Sexual Assault and the unlawful

restraint were concurrent with each other, but consecutive to the other sentences, for an

aggregate sentence of 32 'l'2 - 65 years incarceration.

        Appellate counsel was appointed 011- August 26, 2014.

        A timely Notice of Appeal was filed on September 12, 2014.

        On September 15, 2014, the Court entered an order directing the filing of a Statement of
 Matters Complained of on Appeal, pursuant to Pa.R.A.P. 1925(b ).

         A timely 1925(b) statement was filed by appellate counsel on October 1, 2014, requesting

 leave to file a supplemental notice after receipt of the notes.

         On October 7, 2014, the Court granted an extension of time in which to file an Amended

 l 925(b) Statement to 21 days after the notes of testimony became available.

         On February 10, 2015, a Supplemental Statement of Matters Complained of on Appeal

 was filed.

Factual History

       · The evidence adduced at trial, viewed in the light most favorable to the Commonwealth

as the verdict winner, established the following:

        On January 31, 1998, then 15 year old i           P~ 60            nee 1)~ ~..          was walking

home accompanied by her then boyfriend, now husband; { before penetrating her vagina with his penis. N.T. 2/5/14, pp. 51-54, 124. During this time the

 man told 1), ~. ·              that she had better do what he said or he would kill her. N.T. 2/5/14, p. 53.

           After the first man finished having intercourse with her, the second man approached

    D, It,      : and attempted to have anal sex with her. N.T. 2/5/14, p. 55. When he was unable to
 penetrate her anally, he ordered her to perform oral sex on him, which she did. N.T. 2/5/14, p.

 55-56. This second man then had vaginal intercourse with her. N.T. 2/5/14, p. 56. When he was

 done, the second man told 1)~·R.                ~ to lie down   and not look at him, or he would kill her. N.T.

 2/5/14, p. 56. After a couple of minutes she heard her boyfriend's voice telling her to hurry and

get dressed, after which they left and went to her home. N.T. 2/5/14, p. 56.

          After the couple walked to. D, R. j            !'   s home together, V. {4.,         sent -k, (3. home,

and then told her grandmother what had happened. N.T. 2/5/14, p. 64-65; N.T. 2/6/14, p. 139,

151. . · 1),,, · ~- 1   :   then called the police, who took her to the police station, and then to the

hospital where she was examined and a rape kit was prepared. N.T. 2/5/14, pp. 64-66, 133, 85-

86. Although she was shown photographs in 1998 and again in 2009, she could not identify the

perpetrators. N.T. 2/5/14, pp. 69-70.

          The samples collected in the rape kit were preserved and ultimately examined for DNA.

A DNA profile was obtained and documented July 29, 2002. N.T. 2/6/14, pp. 87-89. Police

Detective Linda Pace obtained a "John Doe" arrest warrant for a person with the DNA profile in

the sample obtained from             1).R.       N.T. 2/6/14, pp. 94-96, 111; Exhibits C-13, C-14.

         On July 31, 2009, the DNA obtained from the cervix of;                   J)# ia.._.      . __ was matched

to Defendant Calvin Gadson. N.T. 2/6/14, pp. 89, 98. A search warrant authorizing the taking of

a DNA sample from Calvin Gadson was obtained on October 6, 2009. N.T. 2/6/14, pp.103-108;

Exhibits C-15, C-16. The DNA from                  JJ • ~ •          : matched   the DNA sample taken from
 Defendant Calvin Gadson. N.T. 2/7/14, pp. 16-18, 34.    XJr ~'-·          1   never had consensual

 sex with Defendant Calvin Gadson. N.T. 2/5/14, p. 70.

 Discussion

        In his Supplemental Statement of Matters Complained of on Appeal, Defendant raises

three issues: 1) Sufficiency of the evidence; 2) Whether the charges of rape and sexual assault

merge for sentencing; and 3) Whether the John Doe warrant and complaint were insufficient to

toll the statute of limitations.

        1. The evidence was sufficient to convict defendant of rape, conspiracy to commit
           rape, robbery and unlawful restraint.

        Defendant's "sufficiency" claim seems to have two components: whether the evidence

was sufficient, and whether the verdicts were inconsistent where the jury acquitted defendant of

the firearm charge. We will address them in turn.

        a. Sufficiency of the Evidence.

        A claim challenging the sufficiency of the evidence presents a question of law.

Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745, 751 (2000). We must determine "whether

the evidence is sufficient to prove every element of the crime beyond a reasonable doubt."

Commonwealth v. Hughes, 521 Pa. 423, 555 A.2d 1164, 1267 (1989). We "must view evidence

in the light most favorable to the Commonwealth as the verdict winner, and accept as true all

evidence and all reasonable inferences therefrom upon which, if believed, the fact finder

properly could have based its verdict." Id.

       Our Supreme Court has instructed:

       [T]he facts and circumstances established by the Commonwealth need not
       preclude every possibility of innocence. Any doubts regarding a defendant's guilt
       may be resolved by the fact-finder unless the evidence is so weak and
       inconclusive that as a matter of law no probability of fact may be drawn from the
       combined circumstances. Moreover, in applying the above test, the entire record
         must be evaluated and all evidence actually received must be considered. Finally,
         the trier of fact while passing upon the credibility of witnesses and the weight of
         the evidence produced, is free to believe all, part or none of the evidence.
         Commonwealth v. Ratsamy, 594 Pa. 176, 934 A.2d 1233, 1236 n. 2 (2007).

 Commonwealth v. Thomas, 65 A.3d 939, 943 (Pa Super. 2013).

         Here the evidence was ample to establish each of the crimes of which Defendant was

 convicted: Rape, Conspiracy to commit Rape, Sexual Assault, Unlawful Restraint, and Robbery.

         The testimony oO'D. ~·                established oral and vaginal penetration by the

 penises of both men, at gun point, under threat of injury and death and without her consent. This

 evidence was sufficient to establish Rape, Conspiracy to commit Rape and Sexual Assault.

        Both   !>. R~                               were ordered from their path at gunpoint, where

 they were physically accosted and searched, ordered at gunpoint to empty their pockets and

possessions (change and beeper) taken, then held on the ground at gunpoint while·       .
                                                                                            :Drl ~. -·

was sexually assaulted and raped by both men. They were then ordered, again at gunpoint, to

remain face down on the ground while the perpetrators escaped. This testimony was sufficient to

establish robbery and unlawful restraint.

        Finally, the DNA evidence established that one of the men committing the acts

constituting these crimes was Defendant Calvin Gadson. The evidence was clearly sufficient to

establish each of the crimes for which he was convicted.

        b. Effect of jury's acquittal of defendant on the charge of possession of a firearm in
           violation of 18 Pa.C.S. § 6106.

        It is the rule in Pennsylvania that "juries may reach inconsistent verdicts, along with its

corollary that [the courts] may not interpret a jury acquittal as a specific factual finding with

regard to the evidence." Commonwealth v. Moore,_103 A.3d 1240, 1247 (Pa. 2014).

       Here, defendant urges that the rape, conspiracy to rape, robbery and unlawful restraint

charges should fall because the jury acquitted defendant on the gun charge. Thus, he would
 appear to assert, there could have been no use or threat of force.

          The Crimes Code defines the charged offence of Firearms not to be carried without a

 license as follows:

          (a) Offense defined.

            (1) Except as provided in paragraph (2), any person who carries a firearm in any
          vehicle or any person who carries a firearm concealed on or about his person, except in
          his place of abode or fixed place of business, without a valid and lawfully issued license
          under this chapter commits a felony of the third degree.

 18 Pa.C.S. § 6106.3

          The admonition in Moore is particularly relevant here, because there is no basis from

 which to conclude why the jury acquitted on the gun charge. Here there was extensive cross-

 examination about the guns, and inconsistent testimony about who had which gun and when.

 Thus, the jury might have decided to acquit on the firearms charge because it could not

 determine which weapon was possessed by Defendant.                  Or perhaps the jury concluded that a

 gun   was used, but that it was not concealed. Likewise, the jury could have concluded that

objects which appeared to be firearms were used to compel or place the complainants in fear,

thereby establishing those elements of the crimes for which Defendant was convicted, even

though the jury could not conclude beyond a reasonable doubt that the objects, which were never

recovered or fired, were actually firearms.

         A claim similar to that asserted here, with even more persuasive factual support, was

presented in Commonwealth v. Strand, 347 A.2d 675, 676 (Pa. 1975). Therein the Supreme

Court rejected the invitation to conclude that the defendant's second-degree murder conviction

for shooting and killing her victim, could not stand where she was acquitted of all VUF A charges

associated with her use of that firearm.

         Even without the solid precedent that juries may deliver inconsistent verdicts,

3.None of the exceptions in subsection (b) of§ 6106are applicable.
 Defendant's logic simply does not track. There are numerous reasons why the jury might have

 acquitted on the firearms charge. Defendant's claimed reason, that the jury determined there was

 no threat of force or compulsion, is the least likely and is without basis in the record.


        2. The convictions Rapeand Sexual Assault do not merge for sentencing.

        Merger is a non-waivable challenge to the legality of the sentence. Commonwealth v.

Pettersen, 49 A.3d 903 (Pa. Super. 2012).

        42 Pa.C.S. § 9765, relating to Merger of sentences, provides:

        No crimes shall merge for sentencing purposes unless the crimes arise from a single
        criminal act and all of the statutory elements of one offense are included in the statutory
        elements of the other offense. Where crimes merge for sentencing purposes, the court
        may sentence the defendant only on the higher graded offense.

In interpreting this language, the Supreme Court has explained:

        The statute's mandate is clear. It prohibits merger unless two distinct facts are present: I)
        the crimes arise from a single criminal act; and 2) all of the statutory elements of one of
        the offenses are included in the statutory elements of the other.

Commonwealth v. Baldwin, 985 A.2d 830, 833 (Pa. 2009).

        The crime of Rape by forcible compulsion, the section under which defendant was

convicted, is defined as follows:

          (a) Offense defined. -- A person commits a felony of the first degree when the person
       engages in sexual intercourse with a complainant:
             ( 1) By forcible compulsion.
             (2) By threat of forcible compulsion that would prevent resistance by a person of
       reasonable resolution.

18 Pa.C.S. § 3121.

       The crime of Sexual Assault is defined as:

       Except as provided in section 3121 (relating to rape) or 3123 (relating to involuntary
       deviate sexual intercourse), a person commits a felony of the second degree when that
       person engages in sexual intercourse or deviate sexual intercourse with a complainant
       without the complainant's consent.

18 Pa.C.S. § 3124.1.
        Here the evidence established that Defendant penetrated the complainant with his penis

both orally and vaginally. Clearly the jury could have found that the oral penetration constituted

a Sexual assault under § 3124 .1 and that the vaginal penetration constituted a Rape under 18

Pa.C.S. § 3121. Because there were two separate criminal acts - the oral and vaginal penetration

- the convictions cannot merge, pursuant to 42 PaC.S. § 9765.

        3. The John Doe Complaint and Warrant tolled the statute of limitations.

        This case was assigned to this Court shortly before trial. However, a review of the docket

and the document management system does not disclose that a motion to dismiss or other

challenged based upon the statute of limitations was ever filed.

       Defendant waived his claim that the statute of limitations was not tolled by the John Doe

warrant by failing to raise the issue prior to trial. Commonwealth v. Cruz, 512 A.2d 1270, 1272

(Pa. Super. 1986), appeal denied 522 A.2d 49 (Pa. 1987).

       Moreover, even if the claim were not waived, John Doe warrants identifying the accused

by his unique genetic information are valid. Commonwealth v. Laventure, 586 Pa 348, 364, 894
A.2d 109, 119 (Pa. 2006). Accordingly, the statute of limitations was tolled and this claim is

without merit.

       Accordingly, the judgment of sentence should be affirmed.


                                             By The Court: